                                         Case 3:15-cr-00518-MMC Document 244 Filed 02/05/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 15-cr-00518-MMC-1
                                  8                    Plaintiff,
                                                                                        ORDER DENYING REQUEST FOR
                                  9              v.                                     APPOINTMENT OF COUNSEL
                                  10     ROBERT JACOBSEN,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has considered defendant’s request for an order appointing an attorney
                                  14   to assess and litigate a sentence reduction pursuant to 28 U.S.C. § 2255. Pursuant to
                                  15   18 U.S.C. § 3006A(a)(2)(B), appointment of counsel for such purpose is a matter within
                                  16   the discretion of the Court. In this instance, at least at this stage of the proceedings, the
                                  17   Court finds such appointment is not warranted.
                                  18          Accordingly, the request is hereby DENIED.
                                  19          IT IS SO ORDERED.
                                  20

                                  21   Dated: February 5, 2021
                                                                                                MAXINE M. CHESNEY
                                  22                                                            United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
